REILLY, J.
¶ 42. (concurring). I concur with both of my colleagues' respectful and persuasive discussion of the public policy rationales for and against the release of the records at issue. I differ with my colleagues only in that I see this case as a straightforward, statutory interpretation case and therefore defer from public policy analysis. The public records law (Wis. Stat. §§ 19.32 to 19.37) is simply a number of statutes *87enacted by the legislature. As an error-correcting court, we are to apply the statutes as enacted by the legislature, and I concur as the records are public records for which no statutory exemption exists.
¶ 43. The legislature has made it the law of this state that all persons are entitled to complete public access to the greatest possible information regarding the affairs of government. Wis. Stat. § 19.31. The legislature has also made it the law that providing persons with such information is an essential function of a representative government, and it is the duty of public officials to provide such information. Id. As the presumption of "complete public access" has not been overcome by Senator Erpenbach (or any other legislator identified in the concurrence of Chief Judge Brown), the denial of public access to the public records is contrary to the public interest. No "exceptional case" exists to deny access to the requested records.
¶ 44. Application of the public records law does not turn on whom the public record is from or who owned the computer from which the public record was transmitted. Application of the public records law is the same whether the record is from George Soros, David Koch, or John Q. Public. The ownership of the computer upon which the communication was transmitted is not relevant under the law. The public has a right under the law to know who is attempting to influence its public officials. John Q. Public falls in the same league as George Soros/David Koch, regardless of any of their desires to remain anonymous. If legislators do not like the law they created they can repeal it — but until then they must abide by it.